PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The sole issue in this case is whether an improperly furloughed school district employee is entitled to receive an amount equal to the employer’s cost of his or her medical benefits only when the employee actually purchased other medical insurance or incurred health care costs. The *529majority holds that you have to show that you have purchased insurance or incurred medical expenses to be able to recover any of the money that the employer would have to pay in medical benefits. Because medical benefits are nothing more than a part of the total compensation paid to an employee, I would include as an element of damages the employer’s cost of providing medical insurance to the employee, regardless of whether the employee purchased insurance or incurred any medical expenses.
When an employee is furloughed or discharged, he or she is entitled to all compensation lost if the employer’s action is later determined to be illegal or improper. In Shearer v. Commonwealth, Secretary of Education, 57 Pa.Commonwealth Ct. 266, 269, 424 A.2d 633, 634 (1981), we held that:
[A] professional employee is entitled to back pay for any period of involuntary separation form his employment which is subsequently resolved in his favor. See Theros v. Warwick Board of School Directors, 42 Pa.Commonwealth Ct. 296, 401 A.2d 575 (1979), where we held that a wrongfully suspended professional employee be paid “an amount of money equal to the compensation he would have been paid during the period of his suspension.” Id. at 301, 401 A.2d at 577.
We have consistently held that fringe benefits, including medical benefits, are part of the compensation that is paid to employees. In Slick v. Bowie, 141 Pa.Commonwealth Ct. 500, 596 A.2d 282 (1991), interpreting whether the term “salary” included fringe benefits so that millage could be levied in excess of the ceiling set forth in The Public School Code of 1949,1 we stated:
“Salary” has been defined as a fixed amount paid at periodic intervals, Wallaesa v. Police Pension Commission of the Borough of Tamaqua, 102 Pa.Commonwealth Ct. 238, 240, 517 A.2d 1022 (1986), and is generally considered compensation for services performed. Consumer Party of Pennsylvania v. Commonwealth, 510 Pa. 158, 184, 507 A.2d 323, 326 *530(1986). “Fringe benefits” such as the payment of premiums for health and life insurance and employee pension plans, are similar to “salary” in that employers who are required to extend such benefits to their employees incur a present cost or the risk of a future cost. See, e.g., Trinity Services, Inc. v. Marshall, 593 F.2d 1250, 1257 (C.A.D.C.1978). As such, “fringe benefits” are considered an indirect form of compensation to an employee for services rendered. Woodland Hills Education Association v. Woodland Hills School District, 96 Pa.Commonwealth Ct. 502, 506, 508 A.2d 365, 367 (1986)____ (Emphasis added.)
Our consistently holding that medical benefits are included as part of salary reflects a “real world” understanding that in the bargaining process, “fringes” are just another form of compensation that the employer calculates as part of the total wages paid to the employee. If fringe benefits are compensation taken in a form other than cash, when an employee is improperly furloughed, he or she is entitled to be made whole for all compensation lost as a result of the employer’s improper personnel actions.2 To say that you have to show that you have to purchase alternative medical coverage or incur medical expenses improperly focuses on what the employee spent, not what he or she lost. It’s like saying you have to show food and rent receipts to be entitled to the cash portion of compensation. Because an employee is entitled to all compensation, which includes lost fringes, I must respectfully dissent.

. Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 1-101-27-2702.


. Contrary to the majority's holding that employer's cost of lost insurance benefits, federal courts have not consistently rejected payment of employer's cost for lost medical benefits. See, e.g., Fariss v. Lynchburg Foundation, 769 F.2d 958 (4th Cir.1985); Jacobson v. Pitman-Moore, Inc., 582 F.Supp. 169 (1984).